COURT OF APPEALS








COURT
OF APPEALS
EIGHTH
DISTRICT OF TEXAS
EL
PASO, TEXAS
 
                                                                              )
                                                                              )
                                                                              )
                                                                              )             
No.  08-05-00008-CV
                                                                              )
IN RE:  JO ANN LEVINSON                              )                   AN ORIGINAL
                                                                              )
                                                                              )     PROCEEDING IN MANDAMUS
                                                                              )
                                                                              )
                                                                              )
 
 
OPINION
ON PETITION FOR WRIT OF MANDAMUS
 
This is an
original proceeding in mandamus.  Jo Ann
Levinson, Relator, seeks a writ of mandamus requiring the 41st District Court
of El Paso County to vacate an order granting a motion to disqualify Relator=s counsel.  For the reasons stated below, we vacate our
order granting emergency relief and deny the relief requested in the petition
for writ of mandamus.
STANDARD OF REVIEW
Mandamus will lie
only to correct a clear abuse of discretion. 
Walker v. Packer, 827 S.W.2d 833, 840 (Tex. 1992)(orig.
proceeding).  Moreover, there must be no
other adequate remedy at law.  Id.
1.  Clear abuse of discretion




An appellate court
rarely interferes with a trial court=s
exercise of discretion.  A clear abuse of
discretion warranting correction by mandamus occurs when a court issues a
decision which is without basis or guiding principles of law.  See Johnson v. Fourth Court of Appeals,
700 S.W.2d 916, 917 (Tex. 1985)(orig. proceeding).  With respect to resolution of factual issues
or matters committed to the trial court=s
discretion, the reviewing court may not substitute its judgment for that of the
trial court.  Walker, 827 S.W.2d
at 839-40.  The relator must therefore
establish that the trial court could reasonably have reached only one
decision.  Id. at 840.  Even if the reviewing court would have
decided the issue differently, it cannot disturb the trial court=s decision unless it is shown to be
arbitrary and unreasonable.  Id.  With respect to a trial court=s determination of the legal principles
controlling its ruling, the standard is much less deferential.  A trial court has no Adiscretion@ in determining what the law is or
applying the law to the facts.  Thus, a
clear failure by the trial court to analyze or apply the law correctly will
constitute an abuse of discretion, and may result in appellate reversal by
extraordinary writ.  Walker, 827
S.W.2d at 840.
2.  No adequate remedy by appeal




An appellate court
will deny mandamus relief if another remedy, usually appeal, is available and
adequate.  Street v. Second Court of
Appeals, 715 S.W.2d 638, 639-40 (Tex. 1986)(orig. proceeding).  Mandamus will not issue where there is Aa clear and adequate remedy at law,
such as a normal appeal.@  Walker, 827 S.W.2d at 840, quoting
State v. Walker, 679 S.W.2d 484, 485 (Tex. 1984).  Mandamus is intended to be an extraordinary
remedy, available only in limited circumstances.  The writ will issue Aonly
in situations involving manifest and urgent necessity and not for grievances
that may be addressed by other remedies.@  Holloway v. Fifth Court of Appeals,
767 S.W.2d 680, 684 (Tex. 1989)(quoting James Sales, Original Jurisdiction of the Supreme Court and the Courts of Civil
Appeals of Texas, in Appellate Procedure in Texas, Sec. 1.4(1)(b) at 47
[2d Ed. 1979]).
APPLICATION OF THE LAW TO THE FACTS BEFORE THE
COURT
The record before
us does not reflect that the 41st District Court clearly abused its discretion
by granting the motion to disqualify Doris Sipes from representing Levinson in
cause number 2004-1917 (styled Jo Ann Levinson v. Luis Aguilar, Individually
and as Judge of the 120th District Court, The State of Texas by and through its
Secretary of State, Geoffrey Conner, and The County of El Paso by and through
its County Judge, Delores Briones). 
Accordingly, we vacate our prior order granting emergency relief and we
deny the relief requested in the petition for writ of mandamus.
 
 
 
February
17, 2005
DAVID WELLINGTON
CHEW, Justice
 
Before Barajas, C.J., McClure, and Chew, JJ.